Case: 2:19-cv-00031-WOB-CJS Doc #: 35 Filed: 06/14/19 Page: 1 of 1 - Page ID#: 288




                                 UNITED STATES DISTRICT COURT
                                                                                    IUN i 4 2019
                                 EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION
                                         AT COVINGTON

    NICHOLAS SANDMANN, by and                     CASE NO. 2:19-CV-31-WOB-CJS
    through his parents and natural
    guardians, TED SANDMANN and                   JUDGE WILLIAM 0. BERTELSMAN
    JULIE SANDMANN,

                   Plaintiffs,

    v.

    CABLE NEWS NETWORK, INC.,

                   Defendant.




                                 ORDER EXTENDING PAGE LIMITS

          This matter is before the Court on Plaintiffs Consent Motion for Additional Pages to

   Respond to CNN' s Motion to Dismiss (the "Motion"), wherein Plaintiff seeks leave of Court to

   file an opposition brief in response to Defendant's Motion to Dismiss for Failure to State a Claim

   not to exceed forty (40) pages pursuant to Local Rule 7.l(d).

          IT IS HEREBY ORDERED that the Motion is GRANTED. Plaintiff is permitted to

   file a brief opposing Defendant's Motion to Dismiss for Failure to State a Claim not to exceed

   forty (40) pages.

          Dated this   ti 1i{-
                          aay of June, 2019.



                                            ~J;A_{f~nn (),         J:if'vft:it1~t~L--
                                        THE HONORABLE WILLIAM 0. BERTELSMAN
                                        UNITED STATES DISTRICT JUDGE
